Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      13-FEB-2020
                                                      09:13 AM
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           AUSTIN H. ROSA,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; d5CPC-XX-XXXXXXX)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
             AND REMANDING THE CASE TO THE CIRCUIT COURT
             FOR DETERMINATION OF APPOINTMENT OF COUNSEL
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Austin H. Rosa’s

application for writ of certiorari, filed on February 3, 2020 is

hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

heard in this case, subject to further order of the court.

           IT IS FURTHER ORDERED that the case is temporarily

remanded to the circuit court to hold a hearing and to determine

promptly, the status of the withdrawal of counsel for petitioner

and whether the appointment of new counsel is necessary.     The

circuit court shall, within 10 days after the hearing, enter a
written order.   The clerk of the court shall ensure that the

order is filed as a supplemental record on appeal in this case.

          DATED:   Honolulu, Hawai#i, February 13, 2020.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2